May 21, 1969

Honorable James E. Barlow,           Opinion No. M-403
Criminal District Attorney
Bexar County
San Antonio, Texas                   Re: Whether advertisement
                                         and competitive bidding
                                         on all purchases is
Dear Mr. Barlwr                          required of Bexar County..

          In   a   recent letter to this office   you requested
an opinion in regard to the abwe        referenced matter. We
quote from your letter ae.follwat

          "Is advertieermnt and competitive bidding on
     all purchases required of Bexar County?"

          In connection with this request, you have advised
us that the aeeeeaed valuation of Bexar County ie $748,000,000.00
and that the population of Bexar County, according to the
1960 ceneue is 687,151. Therefore,   D.B. 33, Acts of the
61st Legislature, Regular Seesion 1969 (Article 1659b, V.C.S.),
is not applicable to Bexar County, because the act requires
an aseeesed valuation of $800,000,000.00 or more. Likewise,
Article 2368a of Vernon'e~Civil Statutes referred to in
your request is only applicable to counties having a population
of 350,000 or lees, and does not apply to Bexar County. See
Attorney General Opinion No. W-406 (1958).

          You have advised this office that Bexar County has
adopted The Cptional Road LOW of 1947. same being Article
6716-1 of Vernon's Civil Statutes of Texas, aa amended.

          Section 15 of Article 6716-1, Vernon's Civil Statutes
of Texas. provides as follower

          *All ecuionvznt. materiale and suonlies for the
     construction and maintenance of countv roads and


                               -1995-
Honorable James R. Barlow, page 2   (M-4C3)

    for the countv road department shall be purchased
    by the Commissioners Court on competitive bids in
    conformity with estimates and specifications pre-
    pared by the County Road Engineer; except when
    upon recommendation of the County Road Engineer and
    when in the judgment of the Commissioners Court it
    is deemed in the best interest for the county to do
    so, purchases in an amount not to exceed one Thousand
    Dollars ($1.000.00) may be made through negotiation
    by the Commissioners Court or the Commissioners
    Court's duly ~authorized representative, upon
    requisition to be approved by the Commissioners
    Court or the County Auditor without advertising
    for competitive bids. . .The provisions of this
    section shall not be construed to permit the
    division or reduction of purchases for the purpose
    of avoiding the requirement of taking formal bids
    on purchases which would othetiise exceed one
    Thousand Dollars ($l,OOO.OO). As amended Acts
    1957. 55th Leg., p. 24, ch. 17 f 2."    (Emphasis
    added.)

          Section 15 of Article 6716-1, supra, requires
that all eauinment, materials and supplies for the construction
and maintenance of county roads and for the county road
department shall be purchased by the CormnFssioners Court
on competitive:bids in. conform&Q with estimates .and spscifi-
cations prepared by the County Road Engineer. However,
that section further provides that upon recommsndaticm by
the County Road Engineer and when in the judgment of the
Commissioners Court, it is deemed in the best interest of
the county for the county to do so, purchases in an amount
not to exceed $l,OOO.OO may be made through negotiations
and by following certain procedures, therein set out, with-
out advertising for competitive bids.




                           -1996-
Honorable James E. Barlow, page 3 (H-483)


          In view of the holding in Patten v. Conch0 County,
196 S.W.Zd 833-834. (Tex.Civ.App. 1946, no writ) in which
the Court held that road machinery does not fall w4HW.n
the terma "supplies and materials" as that term is used in
Art. 1659 of Vernon's Civil Statutes of Texas, it is
necessary that we must determine whether the wording of
Sec. 15 of Art. 6716-1, eupra, which states "all equip-
ment, material's and supplies. . ." includes road machinery.

          In the case of Bolts v. Babcock, 389 P.2d.069,
874 (Mont. Sup. 1964) the Court stated:

           "Webster's Third New International
     Dictionary defines  'equipmant' as 'The imple-
     ments (as machinery or tools) used in an operatim
     or activity'. 'all the fixed assets other than land
     and buildings of a business enterprise;' 'the
     rolling stock of a railway', 'equipment usually
     covers everything, except personnel, needed for the
     efficient operation or service* * l '"

           In accord, Words & Phrases Vol. 14a.

          In view of the foregoing, it is our opinion that
the word 'equipment* as used in Sec. 15 of Art. 6716-1,
eupra, includes road machinery.

            Article 1659 of Vernon's Civil Statutes   of Texas,
prwidee   as follower
           ..
           lSuooliee of everv kind, road and bridge    material,
     or gnv other material, for the use of said county,
     or any of its officers, departments, or institutions
    met be mrchaeed on comwtitive bide, the-contract
    to be awarded to the party who, in the beet judgment,
    of the conuuieeionere court, has submitted the lowest
    and beet bid.   The county auditor shall advertise the
    biddinq'at least once a week for two consecutive
    weeks in at least one daily newspaper published and

                             -1997-
Honorable James E. Barlow, Page 4 (M-@3)


     circulated in the county.   The advertisements
     shall state where the epecifications are to be
     found, and shall give the time and place for
     receiving the bide.  Publication of the first
     advertisement shall precede the last day for
     receiving bide by at least 14 days. All such
     competitive bide shall be kept on file by the
     county auditor as a part of the records of his
     office, and shall be subject to inspection by
     any one desiring to see them. Copies of all
     bide received shall be furnished by the county
     auditor to the county judge and to the commissioners
     court: and when the bide received are not eatis-
     factory to the said judge or county connniesioners,
     the auditor shall reject said bids and readvertise
     for new bide. In cases of emergency, purchases
     not in excess of $300 may be made upon requisition
     to be apprwed by the commissioners court'without
     advertising for competitive bide. Acts 1965,
     59th Leg., p. 944. ch. 458, fi 1' (Emphasis added.)

           It is to be noted in Article 1659, supra. that
competitive bide are required on supplies of every kind,
or on any other material for the use of said county. except
in cases of emergency, when purchases not in excess of
$300 may be made upon requisition to be approved by the
connnissionere court without advertising for competitive
bide.

          Article 2359 of Vernon's Civil Statutes of Texas
reads as follows:

          "The commieeionere court shall advertise
     at least once in every two vears, for sealed oroposals
     to furnish blank books, legal blanks, stationery
     and such other printing as may be required for the




                           - 1998 -
     Honorable James E. Barlow, page 5         (M-403)

:.       county for the term of such contract, and
         shall receive separate bide for the different
         classes hereinafter designated.  Such advertiee-
         ment shall be made by the county clerk, who shall
         notify by reqiatared letter, each newspaper and
         job printinq house in the county, and at least.
         three stationery and printing houses in the State,
         of the time said contract is to be awarded, and
         of the probable amount of supplies needed.'
         (Emphasis added.)

               It can thus be said that the purchase of legal
     blanks, stationery. printing and similar supplies are con-
     trolled by this article, by competitive bide.

                           SUMMARY

                Under the prwisions of Section 15 of
         Art.   6716-1,   Art.   1659,
                                 and Art. 2359 of Vernon's
         Civil Statutes of Texas, Bexar County is required
         to advertise for competitive bide on all purchases
         made, subject to the exceptions as set out in
         Sec. 15 of Art. 6716-1 and Art.  1659, Vernon's Civil
         Statutes.

                                         Youryyery    truly,



                                                ORDC.MARTIN
                                               rney General of Texas

     Prepared by John Ii. Banks
     Assistant Attorney General




                                     - 1999-